331 F.3d 1286
SALOMON SMITH BARNEY, INC., Plaintiff-Appellee,v.Arthur HARVEY, M.D., individually, and as beneficiary of the Arthur Harvey, M.D. Inc. Employee Defined Benefit Plan, Delores Thomas, Defendants-Appellants.
No. 00-12627.
United States Court of Appeals, Eleventh Circuit.
May 30, 2003.

Stephen Craig Krosschell, Clearwater, FL, for Defendants-Appellants.
Joseph Clay Coates, III, Greenberg Traurig, P.A., West Palm Beach, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 99-08549-CV-WPD); William P. Dimitrouleas, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES Before TJOFLAT and DUBINIA, Circuit Judges, and SHAPIRO*, District Judge.
PER CURIAM:


1
This case is before us on remand from the United States Supreme Court for reconsideration in light of Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 123 S.Ct. 588, 154 L.Ed.2d 491 (2002). Harvey v. Salomon Smith Barney, Inc., ___ U.S. ___, 123 S.Ct. 718, 154 L.Ed.2d 629 (2002). We directed the parties to file supplemental briefs discussing the effects of Howsam on the present case. The parties complied with our directive.


2
After carefully reviewing the Howsam decision, and reading the parties' supplemental briefs, we vacate the district court's judgment and remand this case with disrections to the district court to vacate its injunction and require Salomon Smith Barney to arbitrate.


3
VACATED and REMANDED.



Notes:


*
 Honorable Norma L. Shapiro, United States District Judge for the Eastern District of Pennsylvania, sitting by designation